DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 12/09/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim is/are 1-8, 10-11; and 14-18 rejected under 35 U.S.C. 103 as being unpatentable over Asada et al (US-2008/0118078, hereafter, Asada).
Regarding claim 1, Asada discloses a cinema system (see Fig.1), comprising: a screen (monitor 4);
video equipment (12) configured to generate video images for presentation on the screen, the video images being based on video data;
one or more headphone systems (HP1-HP3), each headphone system (Figs. 2A-4B) including
¶ [0013], [0049]), the headphone sound signals corresponding to the video (¶ [0048]);
a first digital to analog converter configured to convert audio data based on the headphone sound data to the headphone sound signals (inherently included in sound image localization processing technique as shown in Figs. 5 and 6); and
a control system configured to generate the audio data from at least headphone sound data (image localization processing technique as shown in Figs. 5 and 6);
one or more low-frequency speakers (subwoofer 3) configured to drive lows based on low-frequency speaker signals (¶ [0050]);
a second digital to analog converter configured to generate the low-frequency speaker signals from low-frequency speaker data (inherently included in sound image localization processing technique as shown in Figs. 5 and 6 for LEF signal).  
What’s not discloses by Asada is a server system configured to assist in providing the video data to the video equipment, the headphone sound data to the one or more headphone systems, and the low-frequency speaker data to the second digital to analog converter.
Asada discloses the cinema system with the video equipment is a DVD device, but not limited to the DVD device (see ¶ [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the headphone system taught by Asada for a different type of A/V system ¶ [0013]).
Regarding claim 2, see screen or monitor 4 and the video equipment 12 are parts of a smart television.
Regarding claims 3-5, Asada discloses the cinema system with the video equipment is a DVD device, but not limited to the DVD device (see ¶ [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the headphone system taught by Asada for a different type of A/V system or equipment such as a video equipment with a projector, or a video equipment with a set up box, or a video equipment is part of the server system that is configured to assist in providing the video data to the video equipment, to allow listeners with a satisfactory volume level and a feeling of optimal sound image (see ¶ [0013]).
Regarding claim 6, Asada discloses wherein the one or more low-frequency speakers includes one or more subwoofers 3.
Regarding claim 7 and 8, the second digital to analog converter configured to generate the low-frequency speaker signals from low-frequency speaker data (inherently included in sound image localization processing technique as shown in Figs. 5 and 6 for LEF signal), and implementation of the second digital to analog converter at different location such as in one or more low-frequency speakers or at the server system would have been considered obvious design choice by one of ordinary skilled in the art.

¶ [0048], [0058] with wire or wireless transmission of sound signals to the headphone system) configured to assist in pairing the one or more headphone systems to the server system or only to pair with the server system.
Method claims 14-18 are rejected for the same reasoning as set forth for the rejection of apparatus claims 1, 7-8 and 10-11 since the apparatus claims perform the same functions as the method claims.


Claim 9, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada in view of Leary (US-2016/0112791).
Regarding claim 9, Asada discloses the cinema system of claim 1, but does not discloses wherein at least one of the one or more headphone systems includes one or more hardware controls configured to control volume of the highs and/or mids.
Leary discloses a movie theater or cinema headset or headphone (Fig. 1) that includes one or more hardware controls (13A) configured to control volume of the headset. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the headphone system taught by Asada with one or more hardware controls configured to control volume of the headset, as taught by Leary, in order to allow user optimally and conveniently control the volume of the headphone system.
¶ [0006], [0016] with access code control for the headset or headphone).
Method claims 19-20 are rejected for the same reasoning as set forth for the rejection of apparatus claims 12-13 since the apparatus claims perform the same functions as the method claims.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
Applicant mainly argues that Asada fails to disclose "left and right ear cups, each ear cup including at least one driver configured to drive highs and/or mids based on headphone sound signals and not configured to drive lows, each ear cup not including a low-frequency driver or a dynamic driver configured to provide lows", as recited in claims 1 and 14, and in the rejection of claims 1-20.  The Examiner disagrees.  Asada discloses a headphone of HP1 shown in Fig. 2A and Fig. 3 including left and right ear cups (K1, K2), each ear cup including at least one driver (SU1, SU2) configured to drive highs and/or mids based on headphone sound signals (headphone HP1 configured to output only the medium to high tones, i.e., high and/or mids frequency sound, as not configured to drive lows, each ear cup (K1 or K2) does not including a low-frequency driver or a dynamic driver configured to provide lows, as claimed.  It is therefore deemed Asada discloses and meets the claimed invention as argued in claims 1 and 14.
As these are the totality of arguments presented, and they have been found unpersuasive, the existing rejection is deemed appropriate.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/Primary Examiner, Art Unit 2654                                                                                                                                                                                                        03/04/2022